DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Invention I (Claims 1-14) in the reply filed on 8/28/2022 is acknowledged.  
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 8/28/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elements of Claims 1-14 must all be shown and labeled or the feature(s) canceled from the claim(s).  Applicant has appeared to just have taken figures from a standard scooter and added element numbers at random for each of the claim limitations with no portrayal of most if not all of the claimed elements.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 13 is objected to because of the following informalities:  the limitation “a small vehicle” (line 2) should be rewritten as “the small vehicle.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 11-13, the claims each recite similar examples of the open-ended clause "adapted to provide, etc.", which renders the claims indefinite, since it's not clear whether the claimed "providing" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montez et. al. (US 9,957,143 B2).
[Claim 1] Regarding Claim 1, Montez discloses: A small vehicle control user interface system (See, e.g., Fig.1-10) comprising: a handle (See, e.g., Fig.1-10, 102) including a control pad (See, e.g., Fig.1-10, 116+150) having a hand grip (See, e.g., Fig.1-10, 122); wherein the control pad includes at least one handle sensor (See, e.g., Fig.1-10, 167).
[Claim 2] Regarding Claim 2, Montez discloses: wherein: the at least one handle sensor includes a pressure sensor (See, e.g., Fig.1-10, 167; col.14,Ln.16-35).
[Claim 3] Regarding Claim 3, Montez discloses: wherein: the at least one handle sensor further includes an accelerometer sensor (See, e.g., Fig.1-10, 167; col.14,Ln.16-35).
[Claim 4] Regarding Claim 4, Montez discloses: wherein: the at least one handle sensor further includes a rotation sensor (See, e.g., Fig.1-10, 167; col.14,Ln.16-35).
[Claim 5] Regarding Claim 5, Montez discloses: wherein: the at least one handle sensor further includes a temperature sensor (See, e.g., Fig.1-10, 167; col.14,Ln.16-35).
[Claim 6] Regarding Claim 6, Montez discloses: wherein: the control pad further includes at least one control input device (See, e.g., Fig.1-10, 116).
[Claim 7] Regarding Claim 7, Montez discloses: wherein: the at least one control input device includes a switch, a button (See, e.g., Fig.1-10, 116+150), a slider, a touch-sensitive pad, or a touch-sensitive screen (See, e.g., Fig.1-10, 300).
[Claim 8] Regarding Claim 8, Montez discloses: wherein: the control pad further includes a power source and a communication device (See, e.g., Fig.1-10, 130+152).
[Claim 9] Regarding Claim 9, Montez discloses: wherein: the communication device includes a wireless transceiver (See, e.g., Fig.1-10, 152+182).
[Claim 10] Regarding Claim 10, Montez discloses: wherein: the power source includes a rechargeable battery (See, e.g., Fig.1-10, 130) and a charging circuit (See, e.g., Fig.1-10, 288).
[Claim 11] Regarding Claim 11, Montez discloses: wherein: the control pad further includes a vibration generator adapted to provide haptic output (See, e.g., Fig.1-10, 167; col.14,Ln.16-35).
[Claim 12] Regarding Claim 12, Montez discloses: wherein: the control pad further includes a processor (See, e.g., Fig.1-10, 180) adapted to be interoperable with a smartphone app (See, e.g., Fig.1-10, 110). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montez and further in view of Kames (US 8,985,607 B2).
[Claim 13] Regarding Claim 13, Montez further teaches: wherein: the processor is adapted to control a small vehicle (See, e.g., Montez: Fig.1-10); wherein the control pad is adapted be sensitive to touch (See, e.g., Montez: Fig.1-10, 300), and the processor is adapted interpret a user's motion and pressure to control the small vehicle (See, e.g., Montez: Fig.1-10).
Montez fails to explicitly teach: wherein levels of the user's motion and pressure determine the control of the vehicle, such that the harder the pressure exerted by the user on the control pad, the faster the small vehicle moves; wherein the processor is adapted to move the small vehicle forward when sensing that a user is pressing, pushing or pulling the control pad forward; wherein the processor is adapted to cause the small vehicle to stop when sensing that a user is pulling the control pad back from a forward position; wherein the processor is adapted to cause the small vehicle to stop harder or faster when sensing that the user is applying harder pressure to move the control pad back from a forward position; wherein the processor is adapted to reverse the small vehicle when sensing that the user is pulling the control pad backwards with pressure; wherein the processor is adapted to cause the small vehicle to move to the left when sensing that the user is pressing, pulling, or exerting pressure on the control pad to the left; and wherein the processor is adapted to cause the small vehicle to move to the right when sensing that the user is pressing, pulling, or exerting pressure on the control pad to the right.
However, Kamen teaches a similar small vehicle (See, e.g., Kamen: Fig.1-11, 10) wherein: including a handlebar control pad (See, e.g., Kamen: Fig.1-11, 700) wherein levels of the user's motion and pressure determine the control of the vehicle, such that the harder the pressure exerted by the user on the control pad, the faster the small vehicle moves; wherein the processor is adapted to move the small vehicle forward when sensing that a user is pressing, pushing or pulling the control pad forward; wherein the processor is adapted to cause the small vehicle to stop when sensing that a user is pulling the control pad back from a forward position; wherein the processor is adapted to cause the small vehicle to stop harder or faster when sensing that the user is applying harder pressure to move the control pad back from a forward position; wherein the processor is adapted to reverse the small vehicle when sensing that the user is pulling the control pad backwards with pressure; wherein the processor is adapted to cause the small vehicle to move to the left when sensing that the user is pressing, pulling, or exerting pressure on the control pad to the left; and wherein the processor is adapted to cause the small vehicle to move to the right when sensing that the user is pressing, pulling, or exerting pressure on the control pad to the right (See, e.g., Kamen: Fig.1-11, 700; Col.9,Ln.45-Col.14,Ln.59: “handlebar lean”).
	Kamen teaches that it is well known in the art of vehicle design to provide the handlebar control pad adapted to respond to user’s motion and pressure to control the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Montez modified so that the handlebar control pad is adapted to respond to user’s motion and pressure to control the vehicle such as taught by Kamen, for the purpose of conveniently allowing a user to control the vehicle through normal user leaning rather than multiple control input manipulators to thereby increase the simplicity of vehicle control, and also additionally presenting a neat and concise visual appearance of the handlebar controls when modified.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007))
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montez and further in view of Radenbaugh et al. (US 9,862,434 B2).
[Claim 14] Regarding Claim 14, Montez fails to explicitly teach: wherein: the hand grip includes a ring having a shape resembling a donut.
However, Radenbaugh teaches a similar small vehicle (See, e.g., Radenbaugh: Fig.1-9, 10) wherein: a hand grip (See, e.g., Radenbaugh: Fig.1-9, 32) includes a ring having a shape resembling a donut (See, e.g., Radenbaugh: Fig.1-9, 32).
Radenbaugh teaches that it is well known in the art of vehicle design to provide the hand grip in a ring shape. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Montez modified so that the hand grip is in a ring donut shape such as taught by Radenbaugh, for the purpose of conveniently allowing a user to easily grab and control the handgrip in a familiar manner like a traditional car steering wheel which is also ring-donut shaped, and also additionally presenting a neat and concise visual appearance when mounted.  Moreover, this handgrip size/shape would have been obvious as a matter of design choice to a person of ordinary skill in the art absent persuasive evidence that the particular shape of the claimed handgrip is significant.  (See, e.g., Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art).  Furthermore, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618